EXAMINER'S AMENDMENT

Election/Restrictions
Claims 1-11, 15 and 17-24 are allowable. Claims 2, 3, 8 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-V, as set forth in the Office action mailed on August 11, 2021, is hereby withdrawn and claims 2, 3, 8 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Stephen Olson on February 22, 2022.

The application has been amended as follows: 
	In claim 1, line 11, “the inflator” has been changed to --an inflator--.

	In claim 1, line 13, “whichboth” has been changed to --which both--.

	In claim 1, line 25, “inflatable” has been changed to --respective inflatable--.

	In claim 1, line 27, “inflatable” has been changed to --respective inflatable--.

	In claim 5, line 3, “the yarns” has been changed to --yarns--.	

In claim 6, line 2, “inflatable” has been changed to --first and second inflatable--.

In claim 7, line 2, “airbag” has been changed to --inflatable airbag--.

In claim 8, line 2, “sa the id” has been changed to --the--.

	In claim 9, line 1, “each” has been changed to --each of--.

	In claim 9, line 2, “chamber” has been changed to --chambers--.

	In claim 11, line 3, “chamber” has been changed to --chambers--.

	In claim 17, line 9, “the inflator” has been changed to --an inflator--.

	In claim 17, line 26, “resepective” has been changed to --respective--.

	In claim 18, line 2, “single the” has been changed to --single--.

	In claim 18, line 3, “both” has been changed to --both of--.

	In claim 19, line 3, “respective the” has been changed to --respective--.

 	In claim 20, line 9, “the inflator” has been changed to --an inflator--.
Allowable Subject Matter
Claims 1-11, 15 and 17-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614